DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/6/22 has been entered.  Claims 1-43, 46-54 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 4/6/22.
Specification
The disclosure is objected to because of the following informalities: 
Especially in light of applicant remarks, it is unclear why the term “Modal” is capitalized in [0030]
Appropriate correction is required.
Claim Objections
Claim(s) 35 is/are objected to because of the following informalities: 
Especially in light of applicant remarks, it is unclear why the term “Modal” is capitalized in Claim 35
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 32, 33 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It is also important to note that applicant does not have support for this new limitation. In accordance with 37 CFR 1.530(e), each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment (i.e., support for the changes made in the claim(s), support for any insertions and deletions) (see MPEP § 2266.01). Nowhere in the specification or drawings is support found for the following.  Specifically:
Claim 32 “terry cloth towel consists of 100% cotton” is considered new matter.  Such language and narrow interpretation of the material of the towel is not found in the original disclosure.  For the purposes of applying art and providing rejections, Claim 32 will be interpreted as if the cotton of the terry cloth towel consists of 100% cotton.
Claims 23-27, 43 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In Claims 23-27 and 43, the broadest reasonable interpretation of the terry cloth towel include being a certain percent (%) range lighter than a “second towel having pile loops on two sides and length and width dimensions that are the same as the first towel”.  The specification does not disclose enough information for one of ordinary skill in the art to determine what is a “second towel having pile loops on two sides and length and width dimensions that are the same as the first towel” that would be heavier by the percentage range recited, especially as no other disclosure as to other factors of a second towel were provided (such as materials).  The state of the art at the time of filing shows that towels can be a variety of thickness dimensions and materials.  The specification does not provide direction as to how to determine other factors, such as being of the same materials, to be taken into account.  Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of Claims 23-27 and 43.  Thus, Claims 23-27 and 43 is not enabled by the disclosure, as one of ordinary skill in the art is unable to clearly determine at what point there is infringement.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 23-27, 43 is/are rejected under U.S.C. 112(b).
The term “terry cloth towel is a first towel, and further wherein the terry cloth towel is…lighter than a second towel having pile loops on two sides and length and width dimensions that are the same as the first towel” in Claim 23 is unclear and therefore renders the claim indefinite.  It is unclear if the claim intends to positively claim a “second towel having pile loops on two sides” (in which case, the preamble seems to be incorrect as the invention to this point seems to be of a single terry cloth towel).  Otherwise, the claim is comparing to a theoretical structure/material and therefore is indefinite.  Furthermore, even if the preamble is clarified to positively claim two different towels, the language of “length and width dimensions that are the same” still does not clarify the metes and bounds of the structure of the second terry cloth towel having pile loops on two sides as length and width dimensions pertain to size and not necessarily to other factors such as material.  Therefore, one of ordinary skill in the art is further unable to determine metes and bounds of the second towel which makes the claim indefinite.  Examiner recommends canceling the recitations.  For the purposes of applying art and providing rejections, Claim 23 will be considered capably met as long as Claim 1 is met in light of specification [0018] seeming to disclose that as long as a towel only has one side of loops that it is capable of meeting this recitation compared to a towel with two sides of loops.
Similarly rejection and interpretation applies for Claims 24-27, 43 as applied to Claim 23.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 8, 9, 11, 14, 19, 34-36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lawrence (US Publication 2020/0232128--references will be of the provisional 62/795,211 to indicate support).
Regarding Claim 1, Lawrence teaches an apparatus (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; page 1 "summary of essential elements- unique woven terry towel construction creates a textile…one side (non-loop cooling side) consisting of either predominately polyester or nylon yarns…the opposite side (loop absorbing side) consisting of predominately cotton yarn") comprising
a terry cloth towel with weaved pile loops on only a single side of the terry cloth towel (page 1 "summary of essential elements- unique woven terry towel construction creates a textile…one side (non-loop cooling side) consisting of either predominately polyester or nylon yarns…the opposite side (loop absorbing side) consisting of predominately cotton yarn";  wherein it is known in the art that textile is cloth; as for weaved--page 2 "textile woven towel construction detail"; page 2 "woven warp and weft yarns used"; see Fig. 1 and Fig. on page 4 for single side pile).
Regarding Claim 2, Lawrence teaches all the claimed limitations as discussed above in Claim 1.
Lawrence further teaches wherein the terry cloth towel comprises at least one weft yarn (see Fig. 1 and Fig. on page 4, especially as Fig. 1 indicates at least one weft; Fig. 1 "cooling side: weft (picks) yarns").
Regarding Claim 5, Lawrence teaches all the claimed limitations as discussed above in Claim 1.
Lawrence further teaches wherein the terry cloth towel further comprises at least one ground warp yarn (see Fig. 1 and Fig. on page 4, especially as Fig. 1 indicates at least one ground warp yarn; see Fig. 1 "cooling side: ground yarns").
Regarding Claim 8, Lawrence teaches all the claimed limitations as discussed above in Claim 1.
Lawrence further teaches wherein the weaved pile loops comprise at least one pile warp yarn (see Fig. 1 and Fig. on page 4, especially as Fig. 1 indicates at least pile warp; see Fig. 1 "absorbent side: absorbing spun fiber loop such as cotton or cotton/poly blend comprising the pile warp yarn").
Regarding Claim 9, Lawrence teaches all the claimed limitations as discussed above in Claim 8.
Lawrence further teaches wherein the at least one pile warp yarn comprises cotton yarn (see Fig. 1 and Fig. on page 4, especially as Fig. 1 indicates at least pile warp; see Fig. 1 "absorbent side: absorbing spun fiber loop such as cotton or cotton/poly blend comprising the pile warp yarn").
Regarding Claim 11, Lawrence teaches all the claimed limitations as discussed above in Claim 1.
Lawrence further teaches wherein the terry cloth towel (see rejection of Claim 1) comprises:
a plurality of weft yarns (see Fig. 1 and Fig. on page 4, especially as Fig. 1 illustrates a plurality of weft yarns; see Fig. 1 "cooling side: weft (picks) yarns"); and
a plurality of ground warp yarns (see Fig. 1 and Fig. on page 4, especially as Fig. 1 illustrates a plurality of ground warp yarns; see Fig. 1 "cooling side: ground yarns").
Regarding Claim 14, Lawrence teaches all the claimed limitations as discussed above in Claim 11.
Lawrence further teaches wherein the pile loops loop around each third one of the plurality of weft yarns (see Fig. 1 and Fig. on page 4).
Regarding Claim 19, modified Lawrence teaches all the claimed limitations as discussed above in Claim 11.
Lawrence further teaches wherein each of the plurality of ground warp yarns loop around each one of the plurality of weft yarns (see Fig. 1).
Regarding Claim 34, Lawrence teaches all the claimed limitations as discussed above in Claim 1.
Lawrence further teaches wherein at least one yarn of the terry cloth towel comprises a synthetic or semi-synthetic fiber (see "yarn placement diagram" on page 4, option 3; see Fig. 1 "cooling side: (weft (picks) yarns comprised of synthetic filament cooling yarns preferably polyester or nylon based"; see Fig. 1 "cooling side: ground yarns comprised of synthetic spun yarns preferably polyester or nylon based"; see Fig. 1 and Fig. on page 4, especially as Fig. 1 indicates at least pile warp; see Fig. 1 "absorbent side: absorbing spun fiber loop such as cotton or cotton/poly blend comprising the pile warp yarn”).
Regarding Claim 35, Lawrence teaches all the claimed limitations as discussed above in Claim 34.
Lawrence further teaches wherein the synthetic or semi-synthetic fiber comprises at least one of Modal fiber, tensile fiber, rayon, or polyester (see "yarn placement diagram" on page 4, option 3; see Fig. 1 "cooling side: (weft (picks) yarns comprised of synthetic filament cooling yarns preferably polyester or nylon based"; see Fig. 1 "cooling side: ground yarns comprised of synthetic spun yarns preferably polyester or nylon based", specifically polyester).
Regarding Claim 36, Lawrence teaches all the claimed limitations as discussed above in Claim 35.
Lawrence further teaches wherein the synthetic or semi-synthetic fiber is a first yarn of the at least one yarn, and a second yarn of the at least one yarn comprises a natural fiber (see "yarn placement diagram" on page 4, option 3; see Fig. 1 "cooling side: (weft (picks) yarns comprised of synthetic filament cooling yarns preferably polyester or nylon based"; see Fig. 1 "cooling side: ground yarns comprised of synthetic spun yarns preferably polyester or nylon based"; see Fig. 1 and Fig. on page 4, especially as Fig. 1 indicates at least pile warp; see Fig. 1 "absorbent side: absorbing spun fiber loop such as cotton or cotton/poly blend comprising the pile warp yarn", specifically cotton being natural).

Claim(s) 46 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lawrence (US Publication 2020/0232128--references will be of the provisional 62/795,211 to indicate support).
Regarding Claim 46, Lawrence teaches a method for manufacturing a terry cloth towel; (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02); as such, for the structure rejecting the method, see page 1 "summary of essential elements- unique woven terry towel construction creates a textile…one side (non-loop cooling side) consisting of either predominately polyester or nylon yarns…the opposite side (loop absorbing side) consisting of predominately cotton yarn") comprising
weaving pile loops into only a single side of the terry cloth towel (see Fig. 1 and Fig. on page 4 for pile on a single side; see page 4 "yarn placement diagram (3 pick terry illustration)").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6, 12, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US Publication 2020/0232128), as applied to Claim(s) 1, 2, 5, 8, 9, 11, 14, 19, 34-36 above, in view of Gupta et al (USPN 10240283), herein Gupta.
Regarding Claim 3, Lawrence teaches all the claimed limitations as discussed above in Claim 2.
Lawrence does not explicitly teach wherein the at least one weft yarn comprises a wood pulp fiber yarn.
However, Lawrence does teach wherein the at least one weft yarn comprises polyester (see "yarn placement diagram" on page 4, option 3; see Fig. 1 "cooling side: (weft (picks) yarns comprised of synthetic filament cooling yarns preferably polyester or nylon based"; see Fig. on page 4).

Gupta further teaches wherein the at least one weft yarn comprises a wood pulp fiber yarn (Col. 1 Line 21 “towels or other terry textiles”; Col. 1 Line 25 “terry fabric 100”; Col. 4 Lines 10-11 "ground warp yarn and ground weft yarn are yarns consisting non-felting fibres only"; Col. 2 Lines 40-42 "non-felting fibers may include…modal fibers…polyester" wherein it is known in the art that modal is a wood pulp (see extrinsic evidence Tencel Modal NPL).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrence’s weft yarn with that of the wood pulp fiber of Gupta as a simple substitution of one known material for another in the towel art, especially as Gupta teaches such interchangeability and especially as both references are in the towel art, furthermore in order to meet the desired effect, such as being eco-friendly and human body-friendly (see extrinsic evidence Lee KR 2014/0102436).
Regarding Claim 6, Lawrence teaches all the claimed limitations as discussed above in Claim 5.
Lawrence does not explicitly teach wherein the at least one ground warp yarn comprises a wood pulp fiber yarn.
However, Lawrence does teach wherein the at least one ground warp yarn comprises polyester (see Fig. 1 "cooling side: ground yarns comprised of synthetic spun yarns preferably polyester or nylon based").

Gupta further teaches wherein the at least one ground warp yarn comprises a wood pulp fiber yarn (Col. 1 Line 21 “towels or other terry textiles”; Col. 1 Line 25 “terry fabric 100”; Col. 4 Lines 10-11 "ground warp yarn and ground weft yarn are yarns consisting non-felting fibres only"; Col. 2 Lines 40-42 "non-felting fibers may include…modal fibers…polyester" wherein it is known in the art that modal is a wood pulp (see extrinsic evidence Tencel Modal NPL).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrence’s ground warp yarn with that of the wood pulp fiber of Gupta as a simple substitution of one known material for another in the towel art, especially as Gupta teaches such interchangeability and especially as both references are in the towel art, furthermore in order to meet the desired effect, such as being eco-friendly and human body-friendly (see extrinsic evidence Lee KR 2014/0102436).
Regarding Claim 12, Lawrence teaches all the claimed limitations as discussed above in Claim 11.
Lawrence does not explicitly teach wherein the plurality of weft yarns and the plurality of ground warp yarns are each formed from wood pulp fiber.
However, Lawrence does teach wherein the plurality of weft yarns and the plurality of ground warp yarns are formed from polyester (see "yarn placement diagram" on page 4, option 3; see Fig. 1 "cooling side: (weft (picks) yarns comprised of synthetic filament cooling yarns preferably polyester or nylon based"; see Fig. 1 "cooling side: ground yarns comprised of synthetic spun yarns preferably polyester or nylon based").

Gupta teaches wherein the plurality of weft yarns and the plurality of ground warp yarns are each formed from wood pulp fiber (Col. 1 Line 21 “towels or other terry textiles”; Col. 1 Line 25 “terry fabric 100”; Col. 4 Lines 10-11 "ground warp yarn and ground weft yarn are yarns consisting non-felting fibres only"; Col. 2 Lines 40-42 "non-felting fibers may include…modal fibers…polyester" wherein it is known in the art that modal is a wood pulp (see extrinsic evidence Tencel Modal NPL).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of Lawrence’s ground warp yarns and weft yarns with that of the wood pulp fiber of Gupta as a simple substitution of one known material for another in the towel art, especially as Gupta teaches such interchangeability and especially as both references are in the towel art, furthermore in order to meet the desired effect, such as being eco-friendly and human body-friendly (see extrinsic evidence Lee KR 2014/0102436).
Regarding Claim 28, Lawrence teaches all the claimed limitations as discussed above in Claim 1.
Lawrence does not explicitly teach wherein the pile loops are configured to pull moisture from a surface to be dried toward a base of the terry cloth towel.
However, Lawrence does teach that the pile loops are of cotton and that the weft or warp yarns can be polyester (see "yarn placement diagram" on page 4, option 3; see Fig. 1 "cooling side: (weft (picks) yarns comprised of synthetic filament cooling yarns preferably polyester or nylon based"; see Fig. 1 "cooling side: ground yarns comprised of synthetic spun yarns preferably polyester or nylon based"; see Fig. 1 and Fig. on page 4, especially as Fig. 1 indicates at least pile warp; see Fig. 1 "absorbent side: absorbing spun fiber loop such as cotton or cotton/poly blend comprising the pile warp yarn").

Gupta teaches wherein the weft and warp yarns are wood pulp fiber (Col. 1 Line 21 “towels or other terry textiles”; Col. 1 Line 25 “terry fabric 100”; Col. 4 Lines 10-11 "ground warp yarn and ground weft yarn are yarns consisting non-felting fibres only"; Col. 2 Lines 40-42 "non-felting fibers may include…modal fibers…polyester" wherein it is known in the art that modal is a wood pulp (see extrinsic evidence Tencel Modal NPL).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrence’s ground warp yarns and weft yarns with that of the wood pulp fiber of Gupta as a simple substitution of one known material for another in the towel art, especially as Gupta teaches such interchangeability and especially as both references are in the towel art, furthermore in order to meet the desired effect, such as being eco-friendly and human body-friendly (see extrinsic evidence Lee KR 2014/0102436).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Lawrence thus teaches wherein the pile loops are configured to pull moisture from a surface to be dried toward a base of the terry cloth towel (Lawrence teaches the wood pulp in the base in the weft or warp and cotton in the pile which meets the structural limitations in the claims and performs the functions as recited such as being capable of pulling moisture, inasmuch as applicant’s specification seems to indicate that this is the only requirement in [0038]).
Regarding Claim 29, modified Lawrence teaches all the claimed limitations as discussed above in Claim 28. 
Lawrence further teaches wherein the base of the terry cloth towel comprises a plurality of weft and warp yarns (see Fig. 1 and Fig on page 4).
Regarding Claim 30, modified Lawrence teaches all the claimed limitations as discussed above in Claim 29.
Modified Lawrence further teaches wherein the pile loops comprise cotton yarn and the plurality of weft and warp yarns comprise wood pulp fiber yarn (see rejection of Claim 28, on which Claim 30 eventually depends).  


Claim(s) 4, 7, 13, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US Publication 2020/0232128) in view of Gupta et al (USPN 10240283), herein Gupta, as applied to Claim(s) 3, 6, 12, 28-30 above, further in view of Eucalypso (NPL).
Regarding Claim 4, modified Lawrence teaches all the claimed limitations as discussed above in Claim 3.
Modified Lawrence does not explicitly teach wherein the at least one weft yarn comprises a eucalyptus wood pulp fiber yarn.
However, Gupta of modified Lawrence already taught wood pulp fiber yarn in the form of modal.

Eucalypso teaches wherein the at least one weft yarn comprises a eucalyptus wood pulp fiber yarn (page 1 "Tencel fibers are produced from the pulp of eucalyptus wood").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrence’s weft yarn to be of eucalyptus as recited by Eucalypso especially is this is a known material in the art for fabrics, wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute eucalyptus for modal as both are wood pulp and it is known in the art to do so for its material characteristics, such as being soft yet strong with antibacterial and cooling effects (see extrinsic evidence Fabric Romance NPL).  
Regarding Claim 7, modified Lawrence teaches all the claimed limitations as discussed above in Claim 6.
Modified Lawrence does not explicitly teach wherein the at least one ground warp yarn comprises a eucalyptus wood pulp fiber yarn.
However, Gupta of modified Lawrence already taught wood pulp fiber yarn in the form of modal.

Eucalypso teaches wherein the at least one ground warp yarn comprises a eucalyptus wood pulp fiber yarn (page 1 "Tencel fibers are produced from the pulp of eucalyptus wood").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrence’s ground warp yarn to be of eucalyptus as recited by Eucalypso especially is this is a known material in the art for fabrics, wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute eucalyptus for modal as both are wood pulp and it is known in the art to do so for its material characteristics, such as being soft yet strong with antibacterial and cooling effects (see extrinsic evidence Fabric Romance NPL).  
Regarding Claim 13, modified Lawrence teaches all the claimed limitations as discussed above in Claim 12.
Modified Lawrence does not explicitly teach wherein the wood pulp fiber of the plurality of weft yarns and the plurality of group warp yarns each comprises a eucalyptus wood pulp fiber.
However, Gupta of modified Lawrence already taught wood pulp fiber yarn in the form of modal for both the warp and the weft.

Eucalypso teaches wherein the wood pulp fiber comprises a eucalyptus wood pulp fiber (page 1 "Tencel fibers are produced from the pulp of eucalyptus wood").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of Lawrence’s plurality of weft yarns and plurality of ground warp yarns to be of eucalyptus as recited by Eucalypso especially is this is a known material in the art for fabrics, wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute eucalyptus for modal as both are wood pulp and it is known in the art to do so for its material characteristics, such as being soft yet strong with antibacterial and cooling effects (see extrinsic evidence Fabric Romance NPL).  
Regarding Claim 31, modified Lawrence teaches all the claimed limitations as discussed above in Claim 30.
Modified Lawrence does not explicitly teach wherein the wood pulp fiber yarn of the plurality of weft and warp yarns is eucalyptus wood pulp fiber yarn.
However, Gupta of modified Lawrence already taught wood pulp fiber yarn in the form of modal for both the warp and the weft.

Eucalypso teaches wherein the wood pulp fiber comprises a eucalyptus wood pulp fiber (page 1 "Tencel fibers are produced from the pulp of eucalyptus wood").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of Lawrence’s plurality of weft yarns and plurality of ground warp yarns to be of eucalyptus as recited by Eucalypso especially is this is a known material in the art for fabrics, wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute eucalyptus for modal as both are wood pulp and it is known in the art to do so for its material characteristics, such as being soft yet strong with antibacterial and cooling effects (see extrinsic evidence Fabric Romance NPL).  


Claim(s) 10, 32, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US Publication 2020/0232128), as applied to Claim(s) 1, 2, 5, 8, 9, 11, 14, 19, 34-36 above, in view of Rigui (CN 101100780).
Regarding Claim 10, Lawrence teaches all the claimed limitations as discussed above in Claim 9.
Lawrence does not explicitly teach wherein the at least one pile warp yarn comprises ringspun combed cotton.

However, the recitations “ringspun” and “combed” are being treated as a product-by-process limitation. Therefore, even if the cotton of Lawrence results in different structural characteristics of the end product than other ringspun or combed methods, it still would have been prima facie obvious at the time the invention was made to use the ringspun and combed method as claimed since such cotton-related processes is a well-known technique in the art. It is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.
	
To further support, Rigui further teaches ringspun combed cotton ([0047-0048] "super soft bath towel with...100% of high quality ring-spun combed yarn....using Egyptian cotton and Xinjiang cotton)").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrence’s pile cotton to be ringspun and combed as taught by Rigui especially as it is a known process in the art and especially as it is known to use ring spun based on desiring a limit to lint over cost-effectiveness (see extrinsic evidence Jenkins et al USPN 5466601).
Regarding Claim 32, Lawrence teaches all the claimed limitations as discussed above in Claim 1.
Lawrence at least suggests wherein the terry cloth towel consists of 100% cotton (see "yarn placement diagram" on page 4, option 3; see Fig. 1 "cooling side: (weft (picks) yarns comprised of synthetic filament cooling yarns preferably polyester or nylon based"; see Fig. 1 "cooling side: ground yarns comprised of synthetic spun yarns preferably polyester or nylon based"; see Fig. 1 and Fig. on page 4, especially as Fig. 1 indicates at least pile warp; see Fig. 1 "absorbent side: absorbing spun fiber loop such as cotton or cotton/poly blend comprising the pile warp yarn"; inasmuch as the pile can be cotton instead of a blend, Lawrence at least suggests wherein the terry cloth towel consists of 100% cotton in the pile).

Nevertheless, Rigui teaches 100% cotton ([0047-0048] "super soft bath towel with...100% of high quality ring-spun combed yarn....using Egyptian cotton and Xinjiang cotton)").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrence’s cotton pile to be 100% cotton as taught by Rigui especially as Rigui teaches utilizing such a material in order to provide softness ([0047-0048]), especially as such a processed cotton is known in the art to provide limits on lint over cost-effectiveness (see extrinsic evidence Jenkins et al USPN 5466601).
Regarding Claim 33, modified Lawrence teaches all the claimed limitations as discussed above in Claim 32.
Rigui further teaches wherein the 100% cotton consists of all ringspun combed cotton (see aforementioned rejection of Claim 32; furthermore, such recitations “ringspun” and “combed” are being treated as a product-by-process limitation. Therefore, even if the cotton of Lawrence results in different structural characteristics of the end product than other ringspun or combed methods, it still would have been prima facie obvious at the time the invention was made to use the ringspun and combed method as claimed since such cotton-related processes is a well-known technique in the art. It is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US Publication 2020/0232128), as applied to Claim(s) 1, 2, 5, 8, 9, 11, 14, 19, 34-36 above, in view of Wang (CN 112708987).
Regarding Claim 15, Lawrence teaches all the claimed limitations as discussed above in Claim 11.
Lawrence does not explicitly teach wherein the pile loops loop around each fourth one of the plurality of weft yarns.
However, Lawrence does teach wherein the pile loops loop around each third one of the plurality of weft yarns (see Fig. 1 and Fig. on page 4).

Wang teaches wherein the pile loops loop around each fourth one of the plurality of weft yarns (see Fig. 3 for around each fourth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrence’s pile loops around the plurality of weft yarns as it is known in the art that modification of the pile loop ratio affects the hand feeling and fluffiness of the product, how obvious the pile loops and/or pattern are, and/or how 3-D the pattern effect is ([0044]).  As such, one of ordinary skill in the art would know to modify the pile loops to be around each fourth one depending on the degree of hand feeling, fluffiness, pattern obviousness, and 3-dimensionality desired.

Claim(s) 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US Publication 2020/0232128), as applied to Claim(s) 1, 2, 5, 8, 9, 11, 14, 19, 34-36 above, in view of Harding (USPN 2814314).
Regarding Claim 16, Lawrence teaches all the claimed limitations as discussed above in Claim 11.
Lawrence does not explicitly teach wherein the pile loops loop around each second one of the plurality of weft yarns.
However, Lawrence does teach wherein the pile loops loop around each third one of the plurality of weft yarns (see Fig. 1 and Fig. on page 4).

Harding teaches wherein the pile loops loop around each second one of the plurality of weft yarns (see embodiments Figs. 6-8; Col. 3 Line 34 "terry loops 52").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrence’s pile loops around the plurality of weft yarns as it is known in the art that modification of the pile loop ratio affects the hand feeling and fluffiness of the product, how obvious the pile loops and/or pattern are, and/or how 3-D the pattern effect is ([0044]).  As such, one of ordinary skill in the art would know to modify the pile loops to be around each second one depending on the degree of hand feeling, fluffiness, pattern obviousness, and 3-dimensionality desired.
Regarding Claim 20, Lawrence teaches all the claimed limitations as discussed above in Claim 11.
Lawrence does not explicitly teach wherein each of the plurality of ground warp yarns loop around each second one of the plurality of weft yarns.
However, Lawrence does teach the ground warp yarns loop around each one of the plurality of weft yarns (see Fig. 1).

Harding teaches wherein each of the plurality of ground warp yarns loop around each second one of the plurality of weft yarns (see embodiments Figs. 6-8; Col. 4 Line 5 "binder warps 27 and 28"; Col. 3 Line 13 "weft 50"; Col. 3 Line 43 "weft 53").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrence’s warp loops around the plurality of weft yarns as it is known in the art that increasing the number of wefts looped by the ground warp yarns results in a more efficient production (see extrinsic evidence Speaks et al USPN 7762286).



Claim(s) 17, 18, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US Publication 2020/0232128), as applied to Claim(s) 1, 2, 5, 8, 9, 11, 14, 19, 34-36 above, in view of Ritter (DE 3707139).
Regarding Claim 17, Lawrence teaches all the claimed limitations as discussed above in Claim 11.
Lawrence does not explicitly teach wherein the pile loops loop around the plurality of weft yarns at a varying rate.
However, Ritter teaches wherein the pile loops loop around the plurality of weft yarns at a varying rate (see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrence’s pile loops around the weft yarns to be of a varying rate as taught by Ritter especially as it is known in the art that modification of the pile loop ratio affects the hand feeling and fluffiness of the product, how obvious the pile loops and/or pattern are, and/or how 3-D the pattern effect is (see extrinsic evidence Wang CN 112708987)  As such, one of ordinary skill in the art would know to modify the pile loops to be varying depending on the degree of hand feeling, fluffiness, pattern obviousness, and 3-dimensionality desired such as at certain areas.
Regarding Claim 18, modified Lawrence teaches all the claimed limitations as discussed above in Claim 17.
Ritter further teaches wherein the varying rate comprises looping around every second and then every third one of the plurality of weft yarns in a repeating pattern (see Fig. 1, where there is a varying rate comprising every second and every third in a repeating pattern).
Regarding Claim 21, Lawrence teaches all the claimed limitations as discussed above in Claim 11.
Lawrence does not explicitly teach wherein each of the plurality of ground warp yarns loop around the plurality of weft yarns at a varying rate.

Ritter teaches wherein each of the plurality of ground warp yarns loop around the plurality of weft yarns at a varying rate (see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrence to be of a varying rate based on the desired aesthetic design, especially as varying is a known alternative to non-varying rate while still providing lightweightness, dryability, and moisture absorbency (see extrinsic evidence Hozumi US Publication 2009/0025818).
Regarding Claim 22, modified Lawrence teaches all the claimed limitations as discussed above in Claim 21.
Ritter further teaches wherein the varying rate comprises looping around every second and then every third one of the plurality of weft yarns in a repeating pattern (see Fig. 1, wherein the varying rate comprises every second and every third).
It still would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrence to be of the specific varying rate based on the desired aesthetic design, especially as varying is a known alternative to non-varying rate while still providing lightweightness, dryability, and moisture absorbency (see extrinsic evidence Hozumi US Publication 2009/0025818).

Claim(s) 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US Publication 2020/0232128), as applied to Claim(s) 1, 2, 5, 8, 9, 11, 14, 19, 34-36 above.
Regarding Claim 23, Lawrence teaches all the claimed limitations as discussed above in Claim 1.
Lawrence further teaches wherein the terry cloth towel is a first towel (see rejection of Claim 1).
Lawrence at least suggests wherein the terry cloth towel is 20-50% lighter than a second towel having pile loops on two sides and length and width dimensions that are the same as the first towel (as best understood, the rejection of Claim 1 already shows that the terry cloth towel only has pile loops on one side which meets the structural limitations in the claims and performs the functions as recited such as being capable of  being 20-50% lighter than a second towel having pile loops on two sides and length and width dimensions that are the same as the first towel, inasmuch as all other factors are interpreted as the same, and especially as applicant’s specification seems to indicate that having pile loops on one side is the only structure required to meet such a recitation in [0018]; as such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Lawrence is capable of meeting such a recitation).
Regarding Claim 24, Lawrence teaches all the claimed limitations as discussed above in Claim 1.
Lawrence further teaches wherein the terry cloth towel is a first towel (see rejection of Claim 1).
Lawrence at least suggests wherein the terry cloth towel is 30-35% lighter than a second towel having pile loops on two sides and length and width dimensions that are the same as the first towel (as best understood, the rejection of Claim 1 already shows that the terry cloth towel only has pile loops on one side which meets the structural limitations in the claims and performs the functions as recited such as being capable of  being 30-50% lighter than a second towel having pile loops on two sides and length and width dimensions that are the same as the first towel, inasmuch as all other factors are interpreted as the same, and especially as applicant’s specification seems to indicate that having pile loops on one side is the only structure required to meet such a recitation in [0018]; as such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Lawrence is capable of meeting such a recitation).
Regarding Claim 25, Lawrence teaches all the claimed limitations as discussed above in Claim 1.
Lawrence further teaches wherein the terry cloth towel is a first towel (see rejection of Claim 1).
Lawrence at least suggests wherein the terry cloth towel is 35-40% lighter than a second towel having pile loops on two sides and length and width dimensions that are the same as the first towel (as best understood, the rejection of Claim 1 already shows that the terry cloth towel only has pile loops on one side which meets the structural limitations in the claims and performs the functions as recited such as being capable of  being 35-40% lighter than a second towel having pile loops on two sides and length and width dimensions that are the same as the first towel, inasmuch as all other factors are interpreted as the same, and especially as applicant’s specification seems to indicate that having pile loops on one side is the only structure required to meet such a recitation in [0018]; as such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Lawrence is capable of meeting such a recitation).
Regarding Claim 26, Lawrence teaches all the claimed limitations as discussed above in Claim 1.
Lawrence further teaches wherein the terry cloth towel is a first towel (see rejection of Claim 1).
Lawrence at least suggests wherein the terry cloth towel is 40-45% lighter than a second towel having pile loops on two sides and length and width dimensions that are the same as the first towel (as best understood, the rejection of Claim 1 already shows that the terry cloth towel only has pile loops on one side which meets the structural limitations in the claims and performs the functions as recited such as being capable of  being 40-45% lighter than a second towel having pile loops on two sides and length and width dimensions that are the same as the first towel, inasmuch as all other factors are interpreted as the same, and especially as applicant’s specification seems to indicate that having pile loops on one side is the only structure required to meet such a recitation in [0018]; as such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Lawrence is capable of meeting such a recitation).
Regarding Claim 27, Lawrence teaches all the claimed limitations as discussed above in Claim 1.
Lawrence further teaches wherein the terry cloth towel is a first towel (see rejection of Claim 1).
Lawrence at least suggests wherein the terry cloth towel is 45-50% lighter than a second towel having pile loops on two sides and length and width dimensions that are the same as the first towel (as best understood, the rejection of Claim 1 already shows that the terry cloth towel only has pile loops on one side which meets the structural limitations in the claims and performs the functions as recited such as being capable of  being 45-50% lighter than a second towel having pile loops on two sides and length and width dimensions that are the same as the first towel, inasmuch as all other factors are interpreted as the same, and especially as applicant’s specification seems to indicate that having pile loops on one side is the only structure required to meet such a recitation in [0018]; as such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Lawrence is capable of meeting such a recitation).

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US Publication 2020/0232128), as applied to Claim(s) 1, 2, 5, 8, 9, 11, 14, 19, 34-36 above, in view of Vanunu et al (US Publication 2021/0238779), herein Vanunu.
Regarding Claim 37, Lawrence teaches all the claimed limitations as discussed above in Claim 1.
Lawrence seems to teach wherein the terry cloth towel is configured for use as at least one of a bath towel, a beach towel, a pool towel, or a lounge chair cover (Lawrence teaches the terry cloth towel which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized for one of the intended use functions recited above).

Nevertheless, Vanunu further teaches wherein the terry cloth towel is configured for use as at least one of a bath towel, a beach towel, a pool towel, or a lounge chair cover ([0034] "terry fabrics described herein may be used to manufacture…bath towels").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Lawrence’s terry towel is capable of being utilized as a bath towel especially as Vanunu indicates such is known in the art.

Claim(s) 38, 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US Publication 2020/0232128) in view of Gupta et al (USPN 10240283), herein Gupta.
Regarding Claim 38, Lawrence teaches a towel with pile loops on only one side (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; page 1 "summary of essential elements- unique woven terry towel construction creates a textile…one side (non-loop cooling side) consisting of either predominately polyester or nylon yarns…the opposite side (loop absorbing side) consisting of predominately cotton yarn"), the towel comprising:
at least one weft yarn (see "yarn placement diagram" on page 4, option 3; see Fig. 1 "cooling side: (weft (picks) yarns comprised of synthetic filament cooling yarns preferably polyester or nylon based", especially as Fig. 1 illustrates at least one),
at least one ground warp yarn (see Fig. 1 "cooling side: ground yarns comprised of synthetic spun yarns preferably polyester or nylon based", especially as Fig. 1 illustrates at least one),
at least one pile loop yarn comprising cotton yarn (see Fig. 1 and Fig. on page 4, especially as Fig. 1 indicates at least pile warp; see Fig. 1 "absorbent side: absorbing spun fiber loop such as cotton or cotton/poly blend comprising the pile warp yarn").

Lawrence does not explicitly teach that the at least one weft yarn comprises wood pulp fiber yarn;
the at least one ground warp yarn comprises wood pulp fiber yarn.

However, Lawrence does teach that the at least one weft yarn and the at least one group warp yarn can be polyester (see "yarn placement diagram" on page 4, option 3; see Fig. 1 "cooling side: (weft (picks) yarns comprised of synthetic filament cooling yarns preferably polyester or nylon based"; see Fig. 1 "cooling side: ground yarns comprised of synthetic spun yarns preferably polyester or nylon based", especially for illustration of ground warps).

Gupta teaches that the at least one weft yarn comprises wood pulp fiber yarn (Col. 1 Line 21 “towels or other terry textiles”; Col. 1 Line 25 “terry fabric 100”; Col. 4 Lines 10-11 "ground warp yarn and ground weft yarn are yarns consisting non-felting fibres only"; Col. 2 Lines 40-42 "non-felting fibers may include…modal fibers…polyester" wherein it is known in the art that modal is a wood pulp (see extrinsic evidence Tencel Modal NPL);
the at least one ground warp yarn comprises wood pulp fiber yarn  (Col. 1 Line 21 “towels or other terry textiles”; Col. 1 Line 25 “terry fabric 100”; Col. 4 Lines 10-11 "ground warp yarn and ground weft yarn are yarns consisting non-felting fibres only"; Col. 2 Lines 40-42 "non-felting fibers may include…modal fibers…polyester" wherein it is known in the art that modal is a wood pulp (see extrinsic evidence Tencel Modal NPL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrence’s ground warp yarns and weft yarns with that of the wood pulp fiber of Gupta as a simple substitution of one known material for another in the towel art, especially as Gupta teaches such interchangeability and especially as both references are in the towel art, furthermore in order to meet the desired effect, such as being eco-friendly and human body-friendly (see extrinsic evidence Lee KR 2014/0102436).
Regarding Claim 42, modified Lawrence teaches all the claimed limitations as discussed above in Claim 38.
Modified Lawrence further teaches wherein the at least one pile loop yarn is configured to pull moisture from a surface toward a base of the towel comprising the at least one weft yarn and the at least one group warp yarn (see rejection of Claim 38; Lawrence teaches the wood pulp in the base in the weft or warp and cotton in the pile which meets the structural limitations in the claims and performs the functions as recited such as being capable of pulling moisture, inasmuch as applicant’s specification seems to indicate that this is the only requirement in [0038]).
Regarding Claim 43, modified Lawrence teaches all the claimed limitations as discussed above in Claim 38.
Lawrence further teaches wherein the terry cloth towel is a first towel (see rejection of Claim 38).
Lawrence at least suggests wherein the towel is 35-40% lighter than a second towel having pile loops on two sides and length and width dimensions that are the same as the first towel (as best understood, the rejection of Claim 38 already shows that the terry cloth towel only has pile loops on one side which meets the structural limitations in the claims and performs the functions as recited such as being capable of  being 35-40% lighter than a second towel having pile loops on two sides and length and width dimensions that are the same as the first towel, inasmuch as all other factors are interpreted as the same, and especially as applicant’s specification seems to indicate that having pile loops on one side is the only structure required to meet such a recitation in [0018]; as such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Lawrence is capable of meeting such a recitation).

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US Publication 2020/0232128) in view of Gupta et al (USPN 10240283), herein Gupta, as applied to Claim(s) 38, 42, 43 above, further in view of Eucalypso (NPL).
Regarding Claim 39, modified Lawrence teaches all the claimed limitations as discussed above in Claim 38.
Modified Lawrence does not explicitly teach wherein the wood pulp fiber of the at least one weft yarn is eucalyptus wood pulp fiber yarn or the wood pulp fiber yarn of the at least one group warp yarn is eucalyptus wood pulp fiber yarn.
However, Gupta of modified Lawrence already taught wood pulp fiber yarn in the form of modal for both the warp and the weft.

Eucalypso teaches wherein the wood pulp fiber comprises a eucalyptus wood pulp fiber (page 1 "Tencel fibers are produced from the pulp of eucalyptus wood").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrence’s at least one weft yarn or at least one ground warp yarn to be of eucalyptus as recited by Eucalypso especially is this is a known material in the art for fabrics, wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute eucalyptus for modal as both are wood pulp and it is known in the art to do so for its material characteristics, such as being soft yet strong with antibacterial and cooling effects (see extrinsic evidence Fabric Romance NPL).  

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US Publication 2020/0232128) in view of Gupta et al (USPN 10240283), herein Gupta, as applied to Claim(s) 38, 42, 43 above, further in view of Rigui (CN101100780).
Regarding Claim 40, modified Lawrence teaches all the claimed limitations as discussed above in Claim 38.
Lawrence does not explicitly teach wherein the cotton yarn comprises ringspun combed cotton.
However, the recitations “ringspun” and “combed” are being treated as a product-by-process limitation. Therefore, even if the cotton of Lawrence results in different structural characteristics of the end product than other ringspun or combed methods, it still would have been prima facie obvious at the time the invention was made to use the ringspun and combed method as claimed since such cotton-related processes is a well-known technique in the art. It is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.
	
To further support, Rigui further teaches ringspun combed cotton ([0047-0048] "super soft bath towel with...100% of high quality ring-spun combed yarn....using Egyptian cotton and Xinjiang cotton)").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrence’s pile cotton to be ringspun and combed as taught by Rigui especially as it is a known process in the art and especially as it is known to use ring spun based on desiring a limit to lint over cost-effectiveness (see extrinsic evidence Jenkins et al USPN 5466601).

Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US Publication 2020/0232128) in view of Gupta et al (USPN 10240283), herein Gupta, as applied to Claim(s) 38, 42, 43 above, further in view of Jenkins et al (USPN 5466601), herein Jenkins.
Regarding Claim 41, modified Lawrence teaches all the claimed limitations as discussed above in Claim 38.
Lawrence does not explicitly teach wherein the cotton yarn comprises open ended carded cotton. 
However, the recitations “open ended” and “carded” are being treated as a product-by-process limitation. Therefore, even if the cotton of Lawrence results in different structural characteristics of the end product than other open ended or carded methods, it still would have been prima facie obvious at the time the invention was made to use the open ended and carded method as claimed since such cotton-related processes is a well-known technique in the art. It is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.
	
To further support, Jenkins teaches wherein the cotton yarn comprises open ended carded cotton (Col. 1 Lines 55-57 "increased use of fabrics made from open end yarn, particularly cotton towels, has demonstrated open end fabrics lint substantially more than ring spun fabrics"; Col. 1 Lines 48-50 "for years, most cotton-comprising fabric was produced using ring spun yarn"; Col. 1 Lines 50-52 "open end spinning technology...has enabled manufacturers to use less expensive, lower grades of cotton to develop open end yarn.  Today, only the finest garments are made from ring spun yarn").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrence’s pile cotton to be open ended and carded as taught by Jenkins especially as it is a known process in the art and especially as it is known to use open ended based on desiring cost-effectiveness over a limit to lint (Col. 1 Lines 50-52, 55-57) and that carding provides uniformity during the process (see extrinsic evidence Hergeth et al 4040948).

Claim(s) 47-50, 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US Publication 2020/0232128), as applied to Claim(s) 46 above, in view of McHargue (USPN 3302665).
Regarding Claim 47, Lawrence teaches all the claimed limitations as discussed above in Claim 46.
Lawrence further teaches planting a plurality of warp yarns (see Fig. 1 and Fig. on page 4; (see Fig. 1 "cooling side: ground yarns comprised of synthetic spun yarns preferably polyester or nylon based"),
weaving weft yarn into the plurality of warp yarns (see Fig. 1 and Fig. 4 on page 4; see "yarn placement diagram" on page 4, option 3; see Fig. 1 "cooling side: (weft (picks) yarns comprised of synthetic filament cooling yarns preferably polyester or nylon based").

Lawrence does not explicitly teach planting a plurality of warp yarns vertically on a loom.

McHargue teaches planting a plurality of warp yarns vertically on a loom (see Fig. 1; Col. 3 Lines 49-50 "conventional terry loom having a ground warp beam 10 and a terry warp beam 12", where 10 and 12 enter vertically).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lawrence, if necessary, with that of McHargue as a known method of weaving terry fabrics, especially as both references are in the art of woven terry fabrics.
Regarding Claim 48, modified Lawrence teaches all the claimed limitations as discussed above in Claim 47.
Lawrence already taught pile loops only on the single side.
McHargue further teaches forming the pile loops into a single side by beating up a plurality of pile warp yarns with a reed of the loom (see Fig. 4; Col. 2 Lines 68-69 "Figure 4…view of three-pick terry pile fabric"; Col. 1 Lines 23-28 "beat-up mechanism of a terry loom is provided with a reed …so that it can be displaced thereon horizontally relative to the fell of the fabric.  The reed is operable periodically, after a predetermined number of beat-ups, to advance the terry warp relative to the ground warp to form a row of terry pile loops").
Regarding Claim 49, modified Lawrence teaches all the claimed limitations as discussed above in Claim 47.
McHargue further teaches wherein the planting of the plurality of warp yarns comprises use of a ground warp beam and a pile warp beam (see Fig. 1; Col. 3 Lines 49-50 "conventional terry loom having a ground warp beam 10 and a terry warp beam 12").
Regarding Claim 50, modified Lawrence teaches all the claimed limitations as discussed above in Claim 47.
Lawrence and McHargue further teaches wherein the weaving of the weft yarn comprises inserting the weft yarn into the plurality of warp yarns horizontally (for Lawrence, see Fig. 1 and Fig. on page 4; for further support, see McHargue Figs. 1 and 4, inherently inserted horizontally).
Regarding Claim 53, modified Lawrence teaches all the claimed limitations as discussed above in Claim 47.
Lawrence further teaches wherein the pile loops comprise cotton yarn (see Fig. 1 and Fig. on page 4, especially as Fig. 1 indicates at least pile warp; see Fig. 1 "absorbent side: absorbing spun fiber loop such as cotton or cotton/poly blend comprising the pile warp yarn").

Claim(s) 51, 52, 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US Publication 2020/0232128) in view of McHargue (USPN 3302665), as applied to Claim(s) 47-50, 53 above, further in view of Gupta et al (USPN 10240283), herein Gupta.
Regarding Claim 51, modified Lawrence teaches all the claimed limitations as discussed above in Claim 47.
Lawrence does not explicitly teach wherein the plurality of warp yarns comprises wood pulp fiber yarn.
However, Lawrence does teach wherein the plurality of warp yarns comprises polyester (see Fig. 1 "cooling side: ground yarns comprised of synthetic spun yarns preferably polyester or nylon based").

Gupta teaches wherein the plurality of warp yarns comprises wood pulp fiber yarn (Col. 1 Line 21 “towels or other terry textiles”; Col. 1 Line 25 “terry fabric 100”; Col. 4 Lines 10-11 "ground warp yarn and ground weft yarn are yarns consisting non-felting fibres only"; Col. 2 Lines 40-42 "non-felting fibers may include…modal fibers…polyester" wherein it is known in the art that modal is a wood pulp (see extrinsic evidence Tencel Modal NPL).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrence’s plurality of warp yarns with that of the wood pulp fiber of Gupta as a simple substitution of one known material for another in the towel art, especially as Gupta teaches such interchangeability and especially as both references are in the towel art, furthermore in order to meet the desired effect, such as being eco-friendly and human body-friendly (see extrinsic evidence Lee KR 2014/0102436).
Regarding Claim 52, modified Lawrence teaches all the claimed limitations as discussed above in Claim 47.
Lawrence does not explicitly teach wherein the weft yarn comprises wood pulp fiber yarn.
However, Lawrence does teach wherein the weft yarn is polyester (see "yarn placement diagram" on page 4, option 3; see Fig. 1 "cooling side: (weft (picks) yarns comprised of synthetic filament cooling yarns preferably polyester or nylon based").

Gupta teaches wherein the weft yarn comprises wood pulp fiber yarn (Col. 1 Line 21 “towels or other terry textiles”; Col. 1 Line 25 “terry fabric 100”; Col. 4 Lines 10-11 "ground warp yarn and ground weft yarn are yarns consisting non-felting fibres only"; Col. 2 Lines 40-42 "non-felting fibers may include…modal fibers…polyester" wherein it is known in the art that modal is a wood pulp (see extrinsic evidence Tencel Modal NPL).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrence’s weft yarn with that of the wood pulp fiber of Gupta as a simple substitution of one known material for another in the towel art, especially as Gupta teaches such interchangeability and especially as both references are in the towel art, furthermore in order to meet the desired effect, such as being eco-friendly and human body-friendly (see extrinsic evidence Lee KR 2014/0102436).
Regarding Claim 54, modified Lawrence teaches all the claimed limitations as discussed above in Claim 47.
Lawrence further teaches the pile loops comprise cotton yarn (see Fig. 1 and Fig. on page 4, especially as Fig. 1 indicates at least pile warp; see Fig. 1 "absorbent side: absorbing spun fiber loop such as cotton or cotton/poly blend comprising the pile warp yarn").

Lawrence does not explicitly teach wherein: the plurality of warp yarns comprises wood pulp fiber yarn;
the weft yarn comprises wood pulp fiber yarn.

However, Lawrence does teach that the plurality of warp yarns and weft yarn is polyester (see Fig. 1 "cooling side: ground yarns comprised of synthetic spun yarns preferably polyester or nylon based"; see "yarn placement diagram" on page 4, option 3; see Fig. 1 "cooling side: (weft (picks) yarns comprised of synthetic filament cooling yarns preferably polyester or nylon based").

Gupta teaches the plurality of warp yarns comprises wood pulp fiber yarn (Col. 1 Line 21 “towels or other terry textiles”; Col. 1 Line 25 “terry fabric 100”; Col. 4 Lines 10-11 "ground warp yarn and ground weft yarn are yarns consisting non-felting fibres only"; Col. 2 Lines 40-42 "non-felting fibers may include…modal fibers…polyester" wherein it is known in the art that modal is a wood pulp (see extrinsic evidence Tencel Modal NPL);
the weft yarn comprises wood pulp fiber yarn (see above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrence’s plurality of warp yarns and weft yarn with that of the wood pulp fiber of Gupta as a simple substitution of one known material for another in the towel art, especially as Gupta teaches such interchangeability and especially as both references are in the towel art, furthermore in order to meet the desired effect, such as being eco-friendly and human body-friendly (see extrinsic evidence Lee KR 2014/0102436).
Response to Arguments
Applicant's arguments filed 10/6/22 have been fully considered but they are not persuasive.
Pertaining to applicant’s remarks on page 10 that Lawrence has not disclosed a cloth towel in Claims 1 and 46 (and therefore dependents), examiner respectfully disagrees.  Lawrence clearly teaches terry, wherein the term “terry” is narrower than the term “cloth.”  Inasmuch as terry is taught, cloth is taught.  Terry is a specific type of weave, and it is confusing how it is being argued that a terry woven fabric is not cloth (see title of Lawrence indicating terry woven towel, furthermore acknowledged in applicant’s remarks, see also [0016] “terry fabric”).  The disclosure of Lawrence further expounds on the structure being terry and woven, wherein Figs. 2 and 3 of Lawrence clearly show filling and warp yarns which is a type of fabric (see also [0012]), which is a type of cloth. See also extrinsic evidence Free Dictionary definition of cloth--“fabric or material formed by weaving…fibers”, further indicating a woven towel constitutes a cloth.    As best understood, applicant seems to argue that Lawrence does not teach cloth, yet clearly Lawrence teaches a woven terry towel fabric which is a type of cloth; applicant specification even describes that warp yarns are interwoven with weft yarns in [0021] to constitute their cloth.  See also extrinsic evidence Free Dictionary definition of textile-- “a cloth, especially one manufactured by weaving or knitting; a fabric”--definition clearly interrelates textile, cloth, and fabric; in terms of what has been claimed and recited, the reference clearly meets the breadth of the claim.  Furthermore, the reference teaches woven terry fabric which is exactly what applicant is teaching in their own specification.  Applicant teaches a woven terry towel; a woven towel is a type of cloth; applicant’s specification even details that a woven terry structure is acceptable as cloth; inasmuch as what language has been claimed, Lawrence clearly teaches a terry woven fabric towel which is equivalent to a terry cloth towel.  
Pertaining to applicant’s remarks on page 11 pertaining to Claim 38 (and therefore dependents) that modified Lawrence recites a nonobvious combination of weft and group warp yarns made of wood pulp fiber yarn and a pile loop yarn made of cotton as the prior art does not teach or suggest such a combination, examiner respectfully disagrees.  Gupta of modified Lawrence clearly shows that the combination of modal (wood pulp) and cotton within a towel is obvious (see Fig. 1A; Col. 1 Line 25 “terry fabric 100 of the towel type”; Col. 2 Lines 39-41 “in an exemplary embodiment of the present invention, the non-felting fibers may include any one or more of cotton fibers…modal fibers”).   Both Lawrence and Gupta are teaching towels, wherein Gupta teaches the claimed materials as a commonly known towel yarn/fiber materials.
Pertaining to applicant’s remarks on page 12 as to why the applicant is using the cotton and wood pulp combination--the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Vanunu et al (USPN 11408100) directed to towel with weaved pile loops on only a single side.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732